
	

113 HR 1489 IH: Dam Safety Act of 2013
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1489
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mr. Sean Patrick Maloney of New
			 York (for himself and Mr.
			 Gibson) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the National Dam Safety Program Act to identify
		  and ensure the safety of dams in need of repair and rehabilitation, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dam Safety Act of
			 2013.
		2.PurposeThe purpose of this Act is to reduce the
			 risks to life and property from dam failure in the United States through the
			 reauthorization of an effective national dam safety program that brings
			 together the expertise and resources of Federal and non-Federal communities in
			 achieving national dam safety hazard reduction.
		3.Amendments to
			 National Dam Safety Program Act
			(a)Administrator
				(1)In
			 generalThe National Dam Safety Program Act (33 U.S.C. 467 et
			 seq.) is amended by striking Director each place it appears and
			 inserting Administrator.
				(2)Conforming
			 amendmentSection 2(3) of such Act (33 U.S.C. 467(3)) is amended
			 in the paragraph heading by striking Director and inserting
			 Administrator.
				(b)Inspection of
			 damsSection 3(b)(1) of such Act (33 U.S.C. 467a(b)(1)) is
			 amended by striking or maintenance and inserting
			 maintenance, condition, or provision for emergency
			 operations.
			(c)National dam
			 safety program
				(1)ObjectivesSection
			 8(c)(4) of such Act (33 U.S.C. 467f(c)(4)) is amended to read as
			 follows:
					
						(4)develop and
				implement a comprehensive dam safety hazard education and public awareness
				program to assist the public in mitigating against, preparing for, responding
				to, and recovering from dam
				incidents;
						.
				(2)BoardSection
			 8(f)(4) of such Act (33 U.S.C. 467f(f)(4)) is amended by inserting ,
			 representatives from nongovernmental organizations, after State
			 agencies.
				(d)Authorization of
			 appropriations
				(1)National dam
			 safety program
					(A)Annual
			 amountsSection 13(a)(1) of such Act (33 U.S.C. 467j(a)(1)) is
			 amended by striking $6,500,000 for fiscal year 2007, $7,100,000 for
			 fiscal year 2008, $7,600,000 for fiscal year 2009, $8,300,000 for fiscal year
			 2010, and $9,200,000 for fiscal year 2011 and inserting
			 $8,024,000 for each of fiscal years 2013 through 2016.
					(B)Maximum amount
			 of allocation
						(i)In
			 generalSection 13(a)(2)(B) of such Act (33 U.S.C. 467j(a)(2)(B))
			 is amended by striking 50 percent of the reasonable cost of implementing
			 the State dam safety program and inserting the amount of funds
			 committed by the State to implement dam safety program
			 activities.
						(ii)ApplicabilityThe
			 amendment made by clause (i) shall apply to fiscal year 2013 and each fiscal
			 year thereafter.
						(2)National dam
			 inventorySection 13(b) of such Act (33 U.S.C. 467j(b)) is
			 amended by striking $650,000 for fiscal year 2007, $700,000 for fiscal
			 year 2008, $750,000 for fiscal year 2009, $800,000 for fiscal year 2010, and
			 $850,000 for fiscal year 2011 and inserting $383,000 for each of
			 fiscal years 2013 through 2016.
				(3)ResearchSection
			 13(c) of such Act (33 U.S.C. 467j(c)) is amended by striking $1,600,000
			 for fiscal year 2007, $1,700,000 for fiscal year 2008, $1,800,000 for fiscal
			 year 2009, $1,900,000 for fiscal year 2010, and $2,000,000 for fiscal year
			 2011 and inserting $1,000,000 for each of fiscal years 2013
			 through 2016.
				(4)Dam safety
			 trainingSection 13(d) of
			 such Act (33 U.S.C. 467j(d)) is amended by striking $550,000 for fiscal
			 year 2007, $600,000 for fiscal year 2008, $650,000 for fiscal year 2009,
			 $700,000 for fiscal year 2010, and $750,000 for fiscal year 2011 and
			 inserting $750,000 for each of fiscal years 2013 through
			 2016.
				(5)StaffSection 13(e) of such Act (33 U.S.C.
			 467j(e)) is amended by striking $700,000 for fiscal year 2007, $800,000
			 for fiscal year 2008, $900,000 for fiscal year 2009, $1,000,000 for fiscal year
			 2010, and $1,100,000 for fiscal year 2011 and inserting $436,000
			 for each of fiscal years 2013 through 2016.
				
